Exhibit 10(h)(x)

 

DIRECTOR / OFFICER



 

IDACORP, Inc.



2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN



NONQUALIFED STOCK OPTION AWARD AGREEMENT



 

 

[Date]



 

 

[Name]
[Address]



 

 

In accordance with the terms of the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan (the "Plan"), pursuant to action of the Compensation Committee
of the Board of Directors, IDACORP, Inc. (the "Company") hereby grants to you
(the "Participant"), subject to the terms and conditions set forth in this
Option Award Agreement (including Annex A hereto and all documents incorporated
herein by reference) the rights and options (the "Options") to purchase from the
Company common stock, as set forth below:



 

Number of Nonqualified Stock Options:          ___________
Number of Shares of Common Stock
  to which Options Pertain:                            ___________
Date of Grant:                                         ___________
Option Exercise Price:                      $__________ per share

Vesting:            20% per year, commencing on the first anniversary of the
Date of Grant

Expiration Date:                                Close of business on ___________
Exercise Period:                                       Date of Vesting through
Expiration Date



 

THESE OPTIONS ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX A AND THE PLAN.



Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Option Award Agreement.



 

 

 

 

All terms, provisions and conditions applicable to the Awards set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with a provision of the Plan,
the provisions of the Plan will govern.  The Participant hereby acknowledges
receipt of a copy of this Option Award Agreement including Annex A hereto and a
copy of the Plan and agrees to be bound by all the terms and provisions hereof
and thereof.



 

 

IDACORP, Inc.,



 

 

By:______________________________



 

 

Agreed:



 

 

___________________________



Attachment:  Annex A



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-



ANNEX A



TO



IDACORP, Inc.



2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN



NONQUALIFIED STOCK OPTION AWARD AGREEMENT



 

 

1.            Further Terms and Conditions of Options.  It is understood and
agreed that the Award of Options evidenced by the Option Award Agreement to
which this is annexed is subject to the following additional terms and
conditions:



A.            Exercise of Options.  After vesting, the Options may be exercised
in whole or in part from time to time by written notice of exercise delivered to
IDACORP, Inc., at the address set forth below, such notice to be received and
effective not later than the close of business on the Expiration Date,
specifying the number of shares of common stock to be purchased.  In the event
that the Expiration Date shall fall on a day that is not a regular business day
at IDACORP, Inc.'s executive offices in Boise, Idaho, such written notice must
be delivered no later than the last regular business day prior to the Expiration
Date.



The Option Exercise Price upon exercise of any Option shall be payable (a) in
cash or its equivalent, (b) by tendering previously acquired shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Exercise Price, (c) by broker-assisted cashless exercise or (d) by a combination
of (a),(b) and/or (c).



B.            Termination of Employment [Service as a Director].



Unvested Options



Upon any termination of employment [of service as a Director], unvested Options
shall be forfeited.



Vested Options



Death.  If the Participant dies while still employed [a Director], any vested
Options, to the extent that they are then exercisable, may be exercised at any
time before the earlier of (x) the Expiration Date of the Option and (y) one (1)
year after the date of the Participant's death, by the person designated in the
Participant's last will and testament or by the personal representative of the
Participant's estate.



Disability.  If the Participant's employment terminates [resigns as a Director]
because of Disability, any vested Options, to the extent that they are then
exercisable, may be exercised at any time before the earlier of (x) the
Expiration Date of the Option and (y) one (1) year after the date of termination
of employment [resignation], by the Participant or by a person qualified or
authorized to act on behalf of the Participant.



Cause.  If a Participant's termination of employment is [is removed as a
Director] for cause, the right to exercise any vested Options shall terminate
with such termination of employment [removal].  For this purpose, the
determination of the Committee as to whether employment was terminated [the
Director was removed] for cause shall be final.



Retirement.  If a Participant terminates employment because of Retirement, any
vested Options, to the extent that they are then exercisable, may be exercised
at any time before the earlier of (x) the Expiration Date of the Option and (y)
three (3) years after the date of Retirement, by the participant or by a person
qualified or authorized to act on behalf of the Participant.



Other Termination of Employment [Service].  If the Participant's termination of
employment [service] is for any reason other than death, Disability, Retirement
or cause, any vested Options, to the extent that they are then exercisable, may
be exercised at any time before the earlier of (x) the Expiration Date of the
Option and (y) three (3) months following the date of the termination of
employment [service].



2.            Provisions of the Plan.  All terms, provisions and conditions
applicable to the Award set forth in the Plan and not set forth herein are
hereby incorporated by reference herein.  To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of the Option
Award Agreement including Annex A and a copy of the Plan and agrees to be bound
by all the terms and provisions hereof and thereof.



3.            Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
IDACORP, Inc.



4.            Notices.  Any notice hereunder to IDACORP, Inc. shall be addressed
to its office at 1221 West Idaho Street, Boise, Idaho 83702; Attention:
Corporate Secretary and any notice hereunder to the Participant shall be
addressed to him at the address specified on the Option Award Agreement, subject
to the right of either party to designate at any time hereafter in writing some
other address.



5.            Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.



6.            Governing Law and Severability.  To the extent not preempted by
Federal law, the Option Award Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Option Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Option Award Agreement, and the Option
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

